   Case 2:20-cv-00030-JRG Document 2 Filed 02/05/20 Page 1 of 2 PageID #: 417




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,

                   Plaintiff,

      v.                                             CIVIL ACTION NO. 2:20-cv-00030

VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK                            JURY TRIAL DEMANDED
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.

                   Defendants.


               PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

           Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Huawei Technologies Co. Ltd. files this

  Corporate Disclosure Statement as follows:

           Huawei Technologies Co. Ltd.’s direct parent corporation is Huawei Investment &

  Holding Co., Ltd. (China). Huawei Investment & Holding Co., Ltd. has no parent

  corporation, and no publicly held corporation owns 10% or more of its stock.


  DATED: February 5, 2020                               Respectfully submitted,

                                                        /s/ Bradley W. Caldwell
                                                        Bradley W. Caldwell
                                                        Texas State Bar No. 24040630
                                                        Email: bcaldwell@caldwellcc.com
                                                        Jason D. Cassady
                                                        Texas State Bar No. 24045625
                                                        Email: jcassady@caldwellcc.com
                                                        John Austin Curry
                                                        Texas State Bar No. 24059636

                                                1
 Case 2:20-cv-00030-JRG Document 2 Filed 02/05/20 Page 2 of 2 PageID #: 418




                                                    Email: acurry@caldwellcc.com
                                                    Justin Nemunaitis
                                                    Texas State Bar No. 24065815
                                                    Email: jnemunaitis@caldwellcc.com
                                                    CALDWELL CASSADY CURRY
                                                    P.C.
                                                    2121 N. Pearl St., Suite 1200, Dallas,
                                                    TX 75201
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 888-4848
                                                    Facsimile: (214) 888-4849

                                                    /s/ Gregory P. Love
                                                    Gregory P. Love
                                                    State Bar No. 24013060
                                                    LOVE LAW FIRM
                                                    P.O. Box 948
                                                    Henderson, Texas 75653
                                                    Telephone: (903) 212-4444
                                                    Facsimile: (903) 392-2267
                                                    greg@lovetrialfirm.com

                                                    Attorneys for Plaintiff Huawei
                                                    Technologies Co. Ltd.


                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel

who have consented to electronic service on this 5th day of February, 2020. Local Rule

CV-5(a)(3)(A).

                                                 /s/ Bradley W. Caldwell
                                                 Bradley W. Caldwell




                                           2
